DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,937,391. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are narrower claims than that of the present application and anticipate the claims of the present application.
Present Application
U.S. Patent No. 10,937,391
1. A system for displaying interactive augmented reality presentations, comprising:

a plurality of head mounted displays, wherein a first head mounted display of the plurality of head mounted displays comprises:

a transparent display; and

at least one processor, wherein the at least one processor is programmed to:

the head mounted display is located closest to the head mounted display;

receive first content comprising a first three dimensional model;

receive second content comprising a second three dimensional model;

present, using the transparent display, a first view of the first three dimensional model at a first time; and

present, using the transparent display, a first view of the second three dimensional model at a second time subsequent to the first time based on one or more instructions received from a server.


a plurality of head mounted displays, wherein a first head mounted display of the plurality of head mounted displays comprises:

a transparent display; and

at least one processor, wherein the at least one processor is programmed to:

the first head mounted display is located closest to the first head mounted display;

receive first content comprising a first three dimensional model;

receive second content comprising a second three dimensional model;

present, using the transparent display, a first view of the first three dimensional model at a first time; and

present, using the transparent display, a first view of the second three dimensional model at a second time subsequent to the first time based on one or more instructions received from a server.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al (US 2016/0260251; submitted by Applicant) in view of Mullins et al (US 2016/0343168; submitted by Applicant) in further view of Fujimaki et al (US 2016/0041388; submitted by Applicant).
In regards to claim 1, Stafford discloses a system for displaying interactive augmented reality presentations, comprising:
a plurality of head mounted displays (paragraphs 101, 117-118), wherein a first head mounted display of the plurality of head mounted displays comprises:

at least one processor (paragraph 87), wherein the at least one processor is programmed to:
receive first content (paragraphs 14, 49, 74, 101, 105);
receive second content (paragraphs 14, 49, 74, 101, 105);
present, using the transparent display, a first view of the first three dimensional model at a first time (paragraphs 14, 64, 74-75); and
present, using the transparent display, a first view of the second three dimensional model at a second time subsequent to the first time based on one or more instructions received from a server (paragraphs 14, 64, 74-75, 103).
Stafford does not disclose a transparent display;
determine that a first physical location of a plurality of physical locations in a physical environment of the head mounted display is located closest to the head mounted display;
using a server;
receive first content comprising a first three dimensional model; and
receive second content comprising a second three dimensional model.
Mullins discloses a transparent display (paragraph 25);
receive first content comprising a first three dimensional model (paragraph 21, 38, 42, 52); and
receive second content comprising a second three dimensional model (paragraph 21, 38, 42, 52).

Stafford and Mullins do not disclose determine that a first physical location of a plurality of physical locations in a physical environment of the head mounted display is located closest to the head mounted display; and
using a server.
Fujimaki discloses determine that a first physical location of a plurality of physical locations in a physical environment of the head mounted display is located closest to the head mounted display (paragraph 142); and
using a server (server 300) (paragraph 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stafford and Mullins with the teachings of Fujimaki, HMD determining locations closest to HMD, because it would allow for displaying the correct image to the user based on the distance of the HMD to the closest physical location of a store/advertisement sign.

In regards to claim 2, Stafford discloses the system of claim 1, wherein the at least one processor is further programmed to receive the instructions from the server at a third time that is subsequent to the first time and precedes the second time, wherein the one or more 

In regards to claim 3, Stafford discloses the system of claim 2, further comprising the server, wherein the server:
receives an indication that the second content is to be presented (paragraphs 14, 64, 74-75, 103); and
in response to receiving the indication that the second content is to be presented, transmits the one or more instructions to at least the first head mounted display (paragraphs 14, 64, 74-75, 103).

In regards to claim 5, Stafford discloses the system of claim 1, wherein the first content and the second content are received as part of a corpus of content prior to presenting the first content (paragraphs 47-53).

In regards to claim 6, Stafford does not disclose the system of claim 1, wherein the first content is received prior to the first time and the second content is received subsequent to the first time.
Mullins discloses wherein the first content is received prior to the first time and the second content is received subsequent to the first time (paragraphs 85-88).


In regards to claim 7, Stafford does not disclose the system of claim 6, wherein the at least one processor is further programmed to request the second content in response to receiving the indication that the second content is to be presented.
Mullins discloses wherein the at least one processor is further programmed to request the second content in response to receiving the indication that the second content is to be presented (paragraphs 85-88, 95-97).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stafford with the teachings of Mullins, presenting 3 dimensional content, because the image capture devices of Stafford would no longer be needed to provide a see through display which would reduce costs, weight and complexity of manufacture of the HMD.

In regards to claim 8, Stafford discloses the system of claim 6, wherein the at least processor is further programmed to receive the second content from the server as pushed content to be presented without transmitting a request for the second content (paragraphs 47-53).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al (US 2016/0260251; submitted by Applicant) in view of Mullins et al (US 2016/0343168; submitted by Applicant) in view of Fujimaki et al (US 2016/0041388; submitted by Applicant) in further view of Perez et al (US 2013/0137076; submitted by Applicant).
In regards to claim 4, Stafford, Mullins and Fujimaki do not disclose the system of claim 3, further comprising a second head mounted display of the plurality of head mounted displays, wherein the second head mounted display comprises at least one second processor, wherein the at least one second processor is programmed to cause the second head mounted display to act as the server.
Perez discloses further comprising a second head mounted display of the plurality of head mounted displays, wherein the second head mounted display comprises at least one second processor, wherein the at least one second processor is programmed to cause the second head mounted display to act as the server (paragraphs 41-45, 127-130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stafford, Mullins and Fujimaki with the teachings of Perez, a second HMD acting as a server, because it allows the server HMD to monitor the HMDs connected to it and allow the user of the server HMD to improve experience of connected HMDs.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al (US 2016/0260251; submitted by Applicant) in view of Mullins et al (US 2016/0343168; submitted .
In regards to claim 14, Stafford does not disclose the system of claim 1, further comprising:
a computing device comprising:
at least one input device; and
at least one third processor that is programmed to:
receive input from the input device indicating that the first content is to be associated with the first physical location, and that the second content is to be associated with the second physical location; and
transmit information to a server indicating that the first content is to be associated with the first physical location, and that the second content is to be associated with the second physical location, wherein the information is formatted as an Extensible Markup Language (XML) document.
Mullins discloses a computing device comprising:
at least one input device (paragraphs 101-103, 112); and
at least one third processor that is programmed to:
receive input from the input device indicating that the first content is to be associated with the first physical location, and that the second content is to be associated with the second physical location (paragraphs 44-45, 49-50, 90); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stafford with the teachings of Mullins, presenting 3 dimensional content, because the image capture devices of Stafford would no longer be needed to provide a see through display which would reduce costs, weight and complexity of manufacture of the HMD.
Stafford, Mullins and Fujimaki do not disclose wherein the information is formatted as an Extensible Markup Language (XML) document.
Ko discloses wherein the information is formatted as an Extensible Markup Language (XML) document (paragraphs 63-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stafford, Mullins and Fujimaki with the teachings of Ko, formatting in XML, because it would improve the transmission of the information over the network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PERVAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        January 24, 2022